                          UNITED STATES BANKRUPTCY COURT

                                 DISTRICT OF NEW MEXICO

In re:

DANIELLE D. BRIDGE,                                                 Case No. 19-10841 ts7

         Debtor.

                                              OPINION

         Before the Court is Melanie and Matthew Chavez’s expedited motion for relief from the

automatic stay to proceed with a state court trial scheduled to start in less than two weeks. The

Debtor objected and a final, evidentiary hearing was held on May 1, 2019. The Court finds that

there is insufficient cause to modify the automatic stay, so the motion will be denied. Part of the

analysis regarding “cause” for relief from the automatic stay involves movants’ concern that

without stay relief they could not proceed with their vicarious liability claim against a nondebtor

third party. That concern is addressed in some detail.

                                         I.      FACTS

         The Court makes the following findings of fact for the limited purpose of ruling on the

motion: 1

         Debtor is a medical doctor specializing in obstetrics and gynecology. She had a private

practice in Los Alamos, New Mexico, providing care through her wholly-owned limited liability

company Bridge Care for Women, LLC. She now works for a Presbyterian hospital in Santa Fe,

New Mexico.




1
 The Court took judicial notice of the docket in the bankruptcy case. See St. Louis Baptist Temple,
Inc. v. Fed. Deposit Ins. Corp., 605 F.2d 1169, 1172 (10th Cir. 1979) (holding that a court may
sua sponte take judicial notice of its docket); LeBlanc v. Salem (In re Mailman Steam Carpet
Cleaning Corp.), 196 F.3d 1, 8 (1st Cir. 1999) (same).



Case 19-10841-t7        Doc 21    Filed 05/03/19     Entered 05/03/19 11:56:00 Page 1 of 13
       On February 14, 2016, Melanie Chavez, one of Debtor’s patients, was admitted to the Los

Alamos Medical Center to deliver her baby (Leah). Although the record is not clear on this point,

Debtor apparently had admitting and surgical privileges at the hospital.

       There were significant complications with the birth. Because the baby’s heartbeat rate

decreased to a dangerous level, Debtor performed an emergency C-section at around 10:00 p.m.

on February 14, 2016. The umbilical cord was wrapped around the baby’s neck. Debtor cut the

umbilical cord, delivered the baby, and intubated her. 2

       There seems to be no dispute that after the C-section delivery, Ms. Chavez began to

hemorrhage. Movants allege that the bleeding was severe and was not detected or stopped nearly

as soon as it should have been. The Court will not go into the detailed allegations, except to say

that movants allege that the unchecked hemorrhaging caused Ms. Chavez severe permanent

injuries, which they allege were the fault of Debtor, the hospital, or both. Debtor and the hospital

deny any negligence, malpractice, or other fault or wrongdoing. The hospital also denies that

Debtor was its employee, servant, or agent.

       On December 7, 2016, movants brought an action against Debtor, the hospital, and others

in New Mexico’s First Judicial District Court, styled Melanie Chavez et al. v. PHC-Los Alamos

Medical Center, Inc., et al, No. D-101-CV-2016-02803 (the “State Court Action”). Currently, the

only remaining defendants are Debtor and the hospital.

       Movant’s third amended complaint filed in the State Court Action asserts claims against

Debtor for negligence and medical negligence. The complaint asserts claims against the hospital

for negligence; medical negligence; and negligent hiring, supervision, and retention. Included in




2
 To the Court’s knowledge, Leah survived her difficult birth and is healthy. In any event, Leah’s
health is not a subject of the state court lawsuit.


                                              -2-
Case 19-10841-t7       Doc 21     Filed 05/03/19 Entered 05/03/19 11:56:00 Page 2 of 13
the claims against the hospital is the allegation that Debtor was the hospital’s employee, servant,

or agent, and therefore that the hospital is liable for any of Debtor’s acts that are found to be

negligent. Defendants deny liability. No claims are asserted against Debtor that would be

nondischargeable under § 523(a). 3

          At all relevant times, Debtor carried medical malpractice insurance issued by Capson

Physicians Insurance Company (“Capson”). Capson provided her with $1 Million in malpractice

coverage per occurrence, with a cap of $3 Million for three occurrences.

          When Debtor became aware of movants’ claim, she notified Capson, who arranged for the

Rodey Law Firm to defend her. The Rodey firm has represented Debtor since the beginning of the

State Court Action.

          On or about February 9, 2019, Debtor received the startling news from the Rodey firm that

Capson’s CEO had committed suicide, and that Capson was being taken over by the Texas

Department of Insurance. Debtor testified that her response to this grim news was “panic.”

          On February 11, 2019, Judge Amy Clark Meachum, a district court judge of Travis County,

Texas, issued an Agreed Order Appointing Rehabilitator, Permanent Injunction an Notice of

Automatic Stay (the “Texas Stay Order”). The order stayed any proceeding against Capson’s

insureds for which Capson was liable under a policy of insurance. 4 There is no dispute that the

State Court Action is such a proceeding.

          When Debtor learned of Capson’s financial problems and the Texas Stay Order, she

promptly filed a motion in the State Court Action to honor the Texas court’s stay. The state court




3
    Unless otherwise noted, all § references are to 11 U.S.C.
4
    The stay order is based on a Texas statute. See Tex. Ins. Code § 443.008(c).


                                                -3-
Case 19-10841-t7         Doc 21     Filed 05/03/19 Entered 05/03/19 11:56:00 Page 3 of 13
held a hearing on the motion on February 19, 2019, and denied it. The state court recently denied

Debtor’s motion to reconsider.

       Jury selection in the state court action is scheduled to begin May 13, 2019. Pre-trial

preparation is underway.

       A major problem caused by Capson’s regulatory takeover is that Capson stopped paying

the Rodey firm in February, 2019. It is not clear the Capson rehabilitation/receivership estate will

pay any more defense costs. Rick Beitler, the Rodey partner in charge of defending Debtor,

testified that medical malpractice cases such as the State Court Action depend heavily on expert

witnesses, who are expensive. He testified that he had a number of potential expert witnesses and

anticipated calling four or five of them at the trial. He testified that, although defense counsel will

represent Debtor at the state court action trial if necessary, the Capson collapse has caused

substantial upheaval in preparing Debtor’s case. Expert witnesses have yet to be paid. His firm is

owed a lot of money, an amount that would increase substantially if movants were allowed to

proceed to trial against Debtor. Discovery is ongoing. Even if the Rodey firm goes through trial

unpaid and pays all expert witness fees, which Mr. Beitler testified it would, the Rodey firm is

behind where they normally would be, and Debtor’s defense has been prejudiced.

       Given the state court’s decision not to honor the Texas Stay Order, it is very unlikely the

Texas court would honor any judgment entered in the State Court Action against Debtor,

particularly if that judgment were presented to the Texas court in an effort to collect from Capson. 5

       It is unknown at this time how much money, if any, might be available from the Capson

rehabilitation proceeding to pay any valid claims movants may have against Debtor.




5
 See Tex. Ins. Code § 443.011(d) (actions taken in violation of the stay “may not be considered
as evidence of liability or of the amount of damages . . . .”).


                                               -4-
Case 19-10841-t7        Doc 21     Filed 05/03/19 Entered 05/03/19 11:56:00 Page 4 of 13
       Debtor filed this chapter 7 case on April 10, 2019. The case is filed as a “no-asset” case. In

the normal course of events, a discharge would be entered, and the automatic stay terminated, on

or about August 5, 2019. Proofs of claim are not needed in “no-asset cases” because there will not

be anything to distribute to creditors. Thus, in no-asset cases there is no need to liquidate or

determine claim amounts, including movants’ claim against Debtor. Without assets to distribute,

any such determination would be a waste of time and money for all concerned.

       Movants filed their stay relief motion April 15, 2019. Debtor timely responded on April

29, 2019, and the Court held an expedited final hearing on May 1, 2019.

                                       II.     DISCUSSION

A.     Modifying the Automatic Stay “For Cause.”

       The automatic stay generally stays “litigation, enforcement of liens, and other actions, be

they judicial or otherwise, which would affect or interfere with property of the estate, of the debtor,

or which is in the custody of the estate.” In re Jim’s Maint. & Sons Inc., 418 Fed. App’x 726, 728

(10th Cir. 2011) (quoting Pursifull v. Eakin, 814 F.2d 1501, 1504 (10th Cir. 1987)).

       The automatic stay is intended “to prevent a chaotic and uncontrolled scramble for the

debtor’s assets in a variety of uncoordinated proceedings in different courts. The stay insures that

the debtor’s affairs will be centralized, initially, in a single forum in order to prevent conflicting

judgments from different courts and in order to harmonize all of the creditors’ interests with one

another.” In re Curtis, 40 B.R. 795, 798 (Bankr. D. Utah 1984).

       Bankruptcy courts may modify the automatic stay for “cause.” § 362(d)(1). The Tenth

Circuit has stated that because “there is no clear definition of what constitutes ‘cause,’

discretionary relief from the stay must be determined on a case by case basis.” Chizzali v. Gindi

(In re Gindi), 642 F.3d 865, 872 (10th Cir. 2011), overruled on other grounds, TW Telecom




                                               -5-
Case 19-10841-t7        Doc 21     Filed 05/03/19 Entered 05/03/19 11:56:00 Page 5 of 13
Holdings Inc. v. Carolina Internet Ltd., 661 F.3d 495 (10th Cir. 2011), quoting Pursifull, 814 F.2d

at 1504. Such a finding is considered a finding of fact, reversible only if “clear error” was

committed. In re JE Livestock, Inc., 375 B.R. 892, 893-94 (10th Cir. BAP 2007).

B.      The Curtis Factors.

        Motions for relief from the automatic stay are often filed so litigation pending in another

forum can proceed to judgment. In such situations, the Tenth Circuit “has not set forth a precise

framework or exhaustive set of factors for analyzing whether cause exists.” In re Gindi, 642 F.3d

at 872. Courts often turn to 12 non-exclusive factors identified in In re Curtis, 40 B.R. 795, 799–

800 (Bankr. D. Utah 1984), to assist in the analysis. The “Curtis factors” are:

        1.      Whether the relief will result in a partial or complete resolution of the issues;
        2.      The lack of any connection with or interference with the bankruptcy case;
        3.      Whether the foreign proceeding involves the debtor as a fiduciary;
        4.      Whether a specialized tribunal has been established to hear the particular
                cause of action and that tribunal has the expertise to hear such cases;
        5.      Whether the debtor’s insurance carrier has assumed full financial
                responsibility for defending the litigation;
        6.      Whether the action essentially involves third parties, and the debtor
                functions only as a bailee or conduit for the goods or proceeds in question;
        7.      Whether litigation in another forum would prejudice the interests of other
                creditors, the creditors’ committee and other interested parties;
        8.      Whether the judgment claim arising from the foreign action is subject to
                equitable subordination under Section 510(c);
        9.      Whether movant’s success in the foreign proceeding would result in a
                judicial lien avoidable by the debtor under Section 522(f);
        10.     The interest of judicial economy and the expeditious and economical
                determination of litigation for the parties;
        11.     Whether the foreign proceedings have progressed to the point where the
                parties are prepared for trial;
        12.     The impact of the stay on the parties and the ‘balance of hurt.’

40 B.R. at 799-800.

C.      The Crespin Factors.

        The Court recently issued its opinion in In re Crespin, 581 B.R. 904 (Bankr. D.N.M. 2018),

in which it identified certain of the Curtis factors, and certain other factors, that often are the most



                                                -6-
Case 19-10841-t7        Doc 21      Filed 05/03/19 Entered 05/03/19 11:56:00 Page 6 of 13
relevant when determining whether to modify the automatic stay to allow a party to proceed with

pending litigation in another court:

       1.      Whether the nonbankruptcy court is a specialized tribunal;
       2.      Whether granting stay relief would hinder or delay estate administration;
       3.      Whether the facts of the matter require a deviation from the Court’s core
               function of allowing or disallowing claims;
       4.      Whether lifting the stay would promote judicial economy;
       5.      Whether it would be less expensive for the parties to litigate in bankruptcy
               court;
       6.      Whether lifting the stay would prejudice other creditors;
       7.      The movant’s likelihood of prevailing in the litigation; and
       8.      Whether the “balance of the hurt” weighs in favor of or against stay relief.

D.     Weighing the Factors.

       The Court weighs the Crespin factors, and then the other Curtis factors, as follows:

 Factor                           Discussion
 1. Specialized Tribunal          Favors lifting the stay. While state courts are not specialized
                                  tribunals, bankruptcy courts may not try tort personal injury
                                  claims. See 28 U.S.C. 157(b)(4). Although such claims can be tried
                                  by the United States District Court, the cumbersomeness of the
                                  process favors stay relief.
 2. Delay in Estate               Weighs against lifting the stay. It appears likely that this case will
    Administration                be resolved with no need to liquidate movants’ or other creditors’
                                  claims. Completion of the state court action, including any appeals,
                                  could take years. This case may be closed in three months.
 3. Whether the facts warrant     Weighs against lifting the stay. In the normal course of business,
    deviating from the            there would not be any claims filed, nor any claims allowance
    Court’s claim allowance       process. Nothing in the facts of this case or the State Court Action
    function                      indicates a need to deviate from the norm. Rather, the facts indicate
                                  that lifting the stay would greatly burden the Debtor without
                                  benefiting movants.
 4. Judicial Economy              Weighs heavily against lifting the stay. There is no need to
                                  liquidate movants’ claim against Debtor, and it would be very
                                  expensive to do so. Further, any judgment against Debtor would
                                  not be honored by the Texas court supervising the Capson
                                  rehabilitation.
 5. Litigation Expense            Weighs heavily against lifting the stay. Allowing the litigation to
                                  proceed against the Debtor in state court would be very expensive
                                  and unnecessary. There is no reason to put Debtor and/or her
                                  defense counsel to the expense of a defense if the claim will be
                                  discharged in August, 2019, and the amount does not need to be
                                  liquidated or determined.


                                                -7-
Case 19-10841-t7         Doc 21     Filed 05/03/19 Entered 05/03/19 11:56:00 Page 7 of 13
 6. Prejudice to other            Neutral. This case was filed as a no-asset chapter 7 bankruptcy
    creditors                     case, meaning that creditors would get no recovery regardless of
                                  the outcome of the stay relief motion or the State Court Action.
 7. Likelihood of Success         N/A
 8. Balance of the Hurt           Weighs against lifting the stay. Through no fault of Debtor (or
                                  movants), Debtor is uninsured and apparently unable to pay any
                                  significant judgment or the costs of defense. The likelihood of
                                  movants collecting from Debtor is small, while the likelihood of
                                  Debtor incurring significant defense costs she cannot pay is large.
                                  If movants want to preserve their right to collect from Capson, they
                                  would have to comply with the Texas Stay Order and the
                                  rehabilitation proceedings. That would not be accomplished by
                                  granting stay relief.

Weighing the other Curtis factors:

 9. Whether the relief would      Weighs against lifting the stay. Given the apparent likelihood of a
    result in a partial or        discharge, completion of this bankruptcy case would resolve all
    complete resolution of        issues between movants and Debtor. The vicarious liability claim
    the issues.                   movants have against the hospital is discussed below.
 10. The lack of any              Neutral. Stay relief would not interfere with the bankruptcy case,
    connection with or            although it would significantly burden the Debtor, without a
    interference with the         corresponding benefit to movants.
    bankruptcy case.
 11. Whether the foreign          N/A
    proceeding involves the
    debtor as a fiduciary.
 12. Whether the debtor’s         Weighs heavily against lifting the stay. As discussed above, Capson
    insurance carrier has         is in rehabilitation, has stopped paying Debtor’s defense counsel,
    assumed full financial        and likely will be liquidated. It’s ability to pay any valid claim is
    responsibility for            unknown. Capson definitely has not assumed full financial
    defending the litigation.     responsibility for defending the litigation. Further, if movants wish
                                  to collect from Capson, they must follow the rules of the Texas
                                  rehabilitation proceeding. Proceeding to trial against Debtor now
                                  would break, rather than follow, those rules.
 13. Whether the action           N/A
   essentially involves third
   parties, and the debtor
   functions only as a bailee
   or conduit for the goods
   or proceeds in question.
 14. Whether the judgment     N/A
   claim arising from the
   foreign action is subject
   to equitable



                                                -8-
Case 19-10841-t7         Doc 21     Filed 05/03/19 Entered 05/03/19 11:56:00 Page 8 of 13
   subordination under
   Section 510(c).
 15. Whether movant’s            N/A
   success in the foreign
   proceeding would result
   in a judicial lien
   avoidable by the debtor
   under Section 522(f).
 16. Whether the foreign         Neutral. This factor would favor lifting the stay if the claim needed
   proceedings have              to be liquidated. Because there appears to be no such need, the fact
   progressed to the point       that the State Court Action is ready for trial is not relevant.
   where the parties are
   prepared for trial.

       Based on the foregoing discussion and the discussion in Section E below, the Court finds

and concludes that the Crespin/Curtis factors weigh decidedly against granting the stay relief

motion. Specifically, Crespin/Curtis factors 2, 3, 4, 5, 8, 9, and 12 weigh against granting the

motion; factor 1 weighs in favor of granting the motion, and factors 6, 7, 10, 11, 13, 14, 15, and

16 are either neutral or do not apply.

E.     Movants’ Concern About their Vicarious Liability Claim Against the Hospital Does Not

Constitute “Cause” to Modify the Automatic Stay.

       Movants argued at the final hearing that, absent stay relief, they would not be able to pursue

their claim for vicarious liability against the hospital based on Debtor’s alleged negligence. The

Court has carefully considered the argument and finds that it does not constitute “cause” for stay

relief. This is so because, inter alia, movants’ claims against the hospital based on Debtor’s alleged

negligence are not necessarily stayed.

       1.      The Scope of the Automatic Stay. 11 U.S.C. § 362(a) provides:

       (a) Except as provided under subsection (b) of this section, a petition filed under
       section 301, 302, or 303 of this title . . .operates as a stay, applicable to all entities,
       of—

              (1) the commencement or continuation ... of a judicial, administrative, or
       other action or proceeding against the debtor that was or could have been


                                                -9-
Case 19-10841-t7        Doc 21      Filed 05/03/19 Entered 05/03/19 11:56:00 Page 9 of 13
        commenced before the commencement of the case under this title, or to recover a
        claim against the debtor that arose before the commencement of the case under this
        title.

The question is whether movants’ pursuit of the vicarious liability claim against the hospital would

be tantamount to a “continuation . . . of a judicial . . . proceeding against the debtor . . . .” (emphasis

added). Plainly, movants cannot pursue their negligence claims against Debtor to judgment

without violating the automatic stay. Does the stay also prevent movants from trying to prove all

the elements of their vicarious liability claim against the hospital?

        The law is clear that the automatic stay does not stay claims against nondebtor parties.

Globe Const. Co. v. Oklahoma City Housing Authority, 571 F.2d 1140, 1143 (10th Cir. 1978)

(decided under the Bankruptcy Act); Lynch v. Johns-Manville Sales Corp., 710 F.2d 1194, 1196-

97 (6th Cir. 1983) (collecting cases). See also Baker v. Miller (In re Miller), 262 B.R. 499 (9th

Cir. BAP 2001) (automatic stay does not protect debtor from complying with discovery requests,

so long as the requests pertain only to claims against nondebtor parties).

        2.      The Discharge Injunction Analogy. Furthermore, there is a clear line of cases

involving the discharge injunction that is analogous and helpful. The discharge injunction provides

in relevant part:

        § 524 (a) A discharge in a case under this title—
        ...
                (2) operates as an injunction against the commencement or continuation of
        an action, the employment of process, or an act, to collect, recovery or offset any
        debt [discharged under section 727] as a personal liability of the debtor, whether or
        not discharge of such debt is waived;
        ...
        (e) Except as provided in subsection (a)(3) of this section, discharge of a debt of
        the debtor does not affect the liability of any other entity on, or the property of any
        other entity for, such debt.

In Walker v. Wilde (In re Walker), 927 F.2d 1138 (10th Cir. 1991), the Tenth Circuit addressed

whether the discharge injunction prevented a plaintiff from pursuing a claim against a nondebtor



                                                -10-
Case 19-10841-t7        Doc 21      Filed 05/03/19 Entered 05/03/19 11:56:00 Page 10 of 13
when liability was predicated on the alleged wrongful action of the discharged debtor. The Court

held:

        Section 524 further provides, however, that “discharge of a debt of the debtor does
        not affect the liability of any other entity on, or the property of any other entity for,
        such debt.” 11 U.S.C. § 524(e). It is well established that this provision permits a
        creditor to bring or continue an action directly against the debtor for the purpose of
        establishing the debtor’s liability when, as here, establishment of that liability is a
        prerequisite to recovery from another entity. [citations omitted] Logically enough,
        this exception to section 524(a)’s post-discharge injunction hinges “upon the
        condition that the debtor not be personally liable in a way that would interfere with
        the debtor’s fresh start in economic life.” In re Jet Florida Sys., 883 F.2d at 975;
        see In re Mann, 58 B.R. at 958; In re McGraw, 18 B.R. 140, 143 (Bankr. W.D. Wis.
        1982) (suit against debtor may not result in collection efforts against debtor or his
        property).

Walker’s holding recently was cited with approval in the unpublished case of In re Rindlesbach,

656 Fed. App’x 435, 427 (10th Cir. 2016).

        That the discharge injunction does not prevent creditors from pursuing claims against third

parties based on alleged wrongful conduct of discharged debtors is widely recognized. See, e.g.,

Houston v. Edgeworth (In re Edgeworth), 993 F.2d 51, 53 (5th Cir. 1993); In re Robben, 562 B.R.

469 (Bankr. D. Kan. 2016); In re Fernstrom Storage and Van Co., 938 F.2d 731, 734 (7th Cir.

1991); Green v. Welch, 956 F.2d 30, 33-35 (2d Cir. 1992); Musacco v. Walden, 2016 WL 9777182,

at *2 (D.N.M.); In e Peterson, 118 B.R. 801, 804 (Bankr. D.N.M. 1990).

        A hypothetical illustrates the relationship between the Walker line of cases and the present

stay relief motion. If for some reason the State Court Action did not go to trial in two weeks, as

currently scheduled, but instead was tried after Debtor’s discharge was entered, then Walker says

that movants could pursue their vicarious liability claim against the hospital. Debtor would be at

no risk of liability (because of the discharge), but movants would be permitted to try to prove that

Debtor’s actions caused damages for which the hospital was liable.




                                               -11-
Case 19-10841-t7        Doc 21     Filed 05/03/19 Entered 05/03/19 11:56:00 Page 11 of 13
       3.      Conditions Needed to Protect the Benefits of the Automatic Stay. Walker makes

clear that, post-discharge, Debtor faces the possibility of a trial of movants’ claims against the

hospital that would involve allegations she was negligent. Because of that, and because of Lynch’s

holding that the automatic stay does not extend to claims against nondebtors, the Court sees no

reason why movants could not present the same evidence now. Movants could avoid violating the

automatic stay by (i) acknowledging that all claims against Debtor are stayed, and that they are not

proceeding to judgment against her; 6 and (ii) acknowledging that Debtor would not be bound under

any preclusion principles (e.g. collateral estoppel, claim preclusion, res judicata, or issue

preclusion). With these conditions satisfied, movants would not be proceeding against Debtor or

estate property but trying to prove their claims against the hospital. 7

                                       III.    CONCLUSION

       There is insufficient cause to modify the automatic stay so movants can try their claims

against Debtor. Movants’ stay motion therefore will be denied. This ruling does not prevent

movants from proceeding against the hospital on a vicarious liability claim, so long as they do not

violate the automatic stay in doing so, i.e., if they comply with the conditions discussed in section

II(E)(3) above. A separate order will be entered.




6
  New Mexico law is clear that the doctrine of respondeat superior does not require an employee
to be named as a defendant. See Lopez v. Las Cruces Police Department, 139 N.M. 730, 736 (Ct.
App. 2006), citing Baer v. Regents of the University of California, 118 N.M. 685, 690 (Ct. App.
1994).
7
  The current record does not reveal what, if any, claims the hospital has asserted against Debtor.
Those claims are stayed.


                                               -12-
Case 19-10841-t7       Doc 21      Filed 05/03/19 Entered 05/03/19 11:56:00 Page 12 of 13
                                               ____________________________________
                                               Hon. David T. Thuma
                                               United States Bankruptcy Judge

Entered: May 3, 2019
Copies to: counsel of record




                                           -13-
Case 19-10841-t7      Doc 21   Filed 05/03/19 Entered 05/03/19 11:56:00 Page 13 of 13
